Citation Nr: 1433320	
Decision Date: 07/25/14    Archive Date: 07/29/14

DOCKET NO.  08-38 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Houston, Texas


THE ISSUE

Entitlement to a higher (compensable) initial rating for service-connected bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel

INTRODUCTION

The Veteran served on active duty from November 1984 to November 1988, and from January 2003 to October 2007.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a February 2008 decision by the RO in Houston, Texas that granted service connection and a noncompensable rating for bilateral hearing loss; the Veteran appealed for a higher rating.

A personal hearing was held in February 2011 before a Veterans Law Judge (VLJ) of the Board, and a transcript of this hearing is of record.  

In April 2011, the Board remanded this case to the Agency of Original Jurisdiction (AOJ) for additional development, and the case was subsequently returned to the Board.

Thereafter, in June 2014, the Veteran was informed of the fact that the VLJ who previously heard his case was no longer employed by the Board, and he was offered the opportunity to testify at another hearing before the VLJ who will decide his case.  See 38 U.S.C.A. § 7107(c); 38 C.F.R. § 20.707.  However, he declined and requested that the Board consider the case on the evidence of record.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.

REMAND

Although further delay is regrettable, the Board finds that further development is required prior to adjudication of the Veteran's claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

This case was previously remanded in order to obtain a contemporaneous examination to reassess the severity of his hearing loss.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (wherein the Court determined the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating); Allday v. Brown, 7 Vet. App. 517, 526 (1995) (indicating that, where the record does not adequately reveal the current state of the claimant's disability, fulfillment of the statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).

On remand, another VA audiological examination was conducted in June 2011, which is now more than three years ago.  In a May 2014 written brief, the Veteran's representative contended that the most recent VA examination is no longer contemporaneous, and asked the Board to consider whether another VA examination is warranted.  Upon review of the claims file, the Board finds that another examination is needed.

In particular, the Board observes that the audiological findings reported at various examinations throughout the rating period have fluctuated dramatically, and that at the most recent June 2011 VA examination, the examiner reported normal hearing in both ears, while earlier examinations showed significantly higher puretone averages (i.e. decreased hearing acuity), and the examiners diagnosed bilateral hearing loss.  See reports of January 2008 VA QTC examination and January 2011 private audiological examination by Texas Ear, Nose and Throat (ENT) Specialists.  Moreover, although the June 2011 examiner commented that prior 2007 test results were inconsistent with the current test results, she did not provide any explanation of the differing results, or comment on the more recent January 2011 private examination results.  Finally, the record reflects that the Veteran wears hearing aids, which strongly suggests that he does in fact have hearing loss.

This case must be remanded for another VA audiological examination to determine the current level of severity of the bilateral hearing loss, with additional medical commentary on the effects of this hearing loss disability on the Veteran's occupational functioning and daily activities, and to reconcile the prior inconsistent test results.  See 38 C.F.R. § 4.2; Martinak v. Nicholson, 21 Vet. App. 447 (2007); Allday, supra.

As noted above, the Veteran has submitted a report of a private audiological examination by Texas ENT Specialists dated in January 2011 that reflects bilateral hearing loss.  For VA rating purposes, an examination for hearing impairment must meet the four requirements of 38 C.F.R. § 4.85(a).  It must be conducted by a state-licensed audiologist, the examination must include a controlled speech discrimination test (Maryland CNC), the examination must include a puretone audiometry test, and the examination must be conducted without the use of hearing aids.

As noted by the VLJ at the February 2011 hearing, the January 2011 private examination report does not reflect whether or not speech recognition tests were performed, and if they were, whether the speech recognition test conducted was the Maryland CNC speech discrimination test, as required by 38 C.F.R. § 4.85(a). This private examination report therefore is inadequate for rating purposes because it does not specify whether the Maryland CNC speech discrimination test was used.  The audiometric findings that are reported also are in graphical form only.  As a result, the Board finds that clarification from Texas ENT Specialists is necessary to determine whether the Maryland CNC test was used during that examination.  See Savage v. Shinseki, 24 Vet. App. 259 (2010) (When a private examination report is "unclear" or "not suitable for rating purposes" and the information "reasonably contained in the report otherwise cannot be obtained," VA has a duty to ask the private examiner to clarify the report, request that the claimant obtain the necessary information to clarify the report, or explain why such clarification was not needed.)

So, on remand, the Veteran and his representative should be notified that if the Veteran wants VA to use the data from this January 2011 private report (or more current data from private providers) in evaluating his bilateral hearing loss disability, it has to be specified whether the speech discrimination test used was the Maryland CNC test, and it is preferable that any report provided lists the puretone audiometry results not just graphically but as prescribed by 38 C.F.R. § 4.85(a) to determine the specific threshold losses in the relevant frequencies of 1,000, 2,000, 3,000 and 4,000 Hertz (Hz).

Relevant ongoing VA and private medical records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names and addresses of all medical care providers who have evaluated or treated him for hearing loss since April 2010.  After obtaining any necessary authorization, obtain all identified records that are not duplicates of those already in the claims file.

Also contact Texas ENT Specialists, the private audiologist who performed the January 2011 audiological testing and request that they indicate whether speech discrimination tests were done during that hearing evaluation, and whether they were done using the Maryland CNC.  

Note: The Veteran and his representative are notified that if the Veteran wants VA to use the data from this January 2011 private report (or more current data from private providers) in evaluating his bilateral hearing loss disability, it has to be specified whether the speech discrimination test used was the Maryland CNC test, and it is preferable that any report provided lists the puretone audiometry results not just graphically but as prescribed by 38 C.F.R. § 4.85(a) to determine the specific threshold losses in the relevant frequencies of 1,000, 2,000, 3,000 and 4,000 Hertz (Hz).

Document all efforts to obtain all identified records and notify the Veteran of any inability to obtain records as required by 38 C.F.R. § 3.159(e).

2.  After obtaining the available records, schedule another VA audiological examination to ascertain the severity of the Veteran's bilateral hearing loss.  All necessary diagnostic testing and evaluation should be performed to make this determination.  The claims file must be provided to and reviewed by the examiner.

(a) The examiner should comment on the varying findings shown at VA examinations in January 2008 and June 2011, and the private examination in January 2011.

(b) The examiner is specifically requested to fully describe the effects of the Veteran's hearing loss on his occupational functioning and daily activities.  See Martinak, supra.  The Court held in Martinak that, in addition to dictating objective test results, an evaluating VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report. 

The examiner must discuss the underlying medical rationale for all opinions provided, if necessary, citing to specific evidence in the file.

The Veteran is hereby advised that failure to report for this scheduled VA examination, without good cause, will have adverse consequences on this increased rating claim.  See 38 C.F.R. § 3.655.

3.  If a higher rating is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case with consideration of the January 2011 private examination results, and all additional evidence received since the August 2011 supplemental statement of the case, and give him an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



